xbrapp.pc                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-449-CR



STEPHAN CHRISTOPHER MARTINEZ	APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM
 COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On March 9, 2004, we abated this appeal and remanded the cause to the trial court for a hearing to determine whether appellant Stephan Christopher Martinez wanted to continue his appeal.  At the hearing, Martinez told the court that he no longer wished to pursue his appeal, but wanted it to be dismissed. Based on this testimony, the trial court found that Martinez wished to abandon his appeal.  Accordingly, we dismiss this appeal. 



PER CURIAM



PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH

T
EX
. R. A
PP
. P. 47.2(b
)
 



DELIVERED: April 22, 2004					















































2						

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.